Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 11/29/2021 claimed priority of date 2/9/2018.
2.    Claims 1-20 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. Claims 1, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 15 of U. S. Patent No. 11,216055. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the Patent No. 11, 216055 for example  

Instant Application
Patent No. 11, 216055
1. A mobile device, comprising: 


         a plurality of sensors;
a context input pattern information block configured to store context input pattern information; and
    a context hub configured to:
        receive context data from at least one of the plurality of sensors;
        identify a pattern of the context data;

1. An operation method of a context hub which receives and processes data from a plurality of sensors, the method comprising: 
identifying a pattern of a plurality of context data from environmental readings of different types that are input to the context hub from at least one of the plurality of sensors as an identified pattern of context data; 

         determine a dynamic’ voltage-frequency scaling (DVFS) level corresponding to the identified pattern, based on the context input pattern information; and

     output a control signal corresponding to the DVFS level.

determining a dynamic voltage-frequency scaling level corresponding to the identified pattern of context data as a determined dynamic voltage-frequency scaling level; and 
processing, at the context hub, the context data by using a clock signal or a driving voltage corresponding to the determined dynamic voltage-frequency scaling level.


It can clearly be seen from the comparison table the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 13 and 18 of the instant application is anticipated by claims 1, 7 and 15 of the patent publication where claims of the patent contain all the limitations of claims 1, 13 and 18 of the instant application. Therefore, Claims 1, 13 and 18 of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3, 4, 8-10, 12-13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen-Ware et al. (“Allen-Ware”), U.S. Patent Publication No. 2014/0025208 as provided in form 1449.
Regarding Claim 1, Allen-Ware teaches a mobile device, comprising:
a plurality of sensors [Fig-1(105, 140, 165 etc.)];
a context input pattern information block configured to store context input pattern information [Para: 0027(“control information”)]; and
a context hub [Fig-1(controller 100 with component running algorithm 115)] configured to:
receive context data (sensor information) from at least one of the plurality of sensors [Para: 0025 and 0037(“thermal controllers receive local sensor information from their corresponding processor/memories”)];
identify a pattern of the context data [Para: 0028(control signal” that has a pattern of indicating “scale back”) and 0030;
 determine a dynamic’ voltage-frequency scaling (DVFS) level corresponding to the identified pattern, based on the context input pattern information [Para: 0026-0028, “aggregated sensor information … which create … control information” that has a pattern indicating “scale back” voltage or frequency as describe as “Dynamic Voltage and Frequency Scaling (DVFS)” as described in para 0026)]; and
output a control signal corresponding to the DVFS level [Para; 0026 and 0038(“instruct their corresponding processor/memory … scale back using Dynamic Voltage and Frequency Scaling (DVFS)”].
Regarding Claim 3, Allen-Ware teaches a DVFS block configured to generate a clock signal having a controlled frequency or a driving voltage having a controlled voltage level based on the control signal from the context hub [Para: 0028(“control algorithm 150 generates … control signal … to scale back on voltage or frequency”)], and
wherein the context hub is further configured to:
output the control signal to the DVFS block [Para: (“controller 100 sends … control information to processor” to scale back or for DVFS)];
receive the clock signal or the driving voltage from the DVFS block [Para: 0038(“instruct their corresponding processor/memory … scale back using Dynamic Voltage and Frequency Scaling (DVFS)”].; and
process the context data by using the clock signal or the driving voltage [Para: 0028(when “control information” is used “to scale back on voltage or frequency”)].
Regarding Claim 4, Allen-Ware teaches a main processor configured to operate on a sleep mode or an active mode [Para: 0027(aggregated sensor information when processor operate in active mode)], and 
wherein the context hub is further configured to determine whether to operate the main processor in the sleep mode or the active mode, based on the identified pattern and the context input pattern information [Para: 0031(“control information” is generated to further operate the processor in certain active mode)].
Regarding Claims 8 and 20, Allen-Ware teaches wherein the pattern of context data (control information) indicates at least one of a type [Para: 0030(indicates either “voltage” or frequency” or both)], a combination, and a data size of the context data.
Regarding Claim 9, Allen-Ware teaches wherein the context input pattern information include a plurality of optimized DVFS levels corresponding to a plurality of patterns of context data [Para: 0030(as DVFS process is used to scale back either for an optimized “voltage” or for an optimized “frequency” level)].
Regarding Claim 10, Allen-Ware teaches wherein the context input pattern information block is further configured to: update a default value to a training value by machine learning; and 
store the training value as the context input pattern information [algorithm creates “control information” (para 0034), i.e., updating a context value to achieve “specific thermal requirement” (para 0036) to apply a DVFS value that is already defined in the system, i.e., a default value)].
Regarding Claim 12, Allen-Ware wherein the NPU is further configured to update the context input pattern information of the context input pattern information block based on the optimized DVFS level [Para: 0036(when a control signal is used create a DVFS signal “according to their corresponding … specific thermal requirement” or an optimized DVFS level)]. 
Regarding Claims 13 and 18, they do not teach or further define over the limitations recited in the rejected claims 1 and 4 above. Therefore, see the discussions herein above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 2, 5-7,15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Ware as applied claim 1 above and Bharadwaj et al. (“Bharadwaj”), U.S. Patent Publication No. 2018/0047043.  
Regarding Claims 2, 14 and 19, Allen-Ware teaches wherein the context hub is further configured to:
receive environmental readings corresponding to the context data from the at least one of the plurality of sensors and identify the pattern of the context data based on the environmental readings as set forth above. Allen-Ware does not disclose expressly wherein the received readings from different types of environmental sensors.
 In the same field of endeavor (e.g., environmental sensor hub system collecting data), Bharadwaj teaches different types of environmental sensors connected in in a neural network and receiving environmental readings of different types corresponding to a computation [Para: 0030(heterogeneous environmental sensors include “multiple energy related sensors” collecting “different types of data”) and Fig- 2(202)].
Accordingly, one of ordinary skill m the art at the time of the invention was filed to have modified Allen’s teachings of identifying pattern of context data to optimize the dynamic voltage- frequency scaling level with Bharadwaj’s teachings of receiving environmental readings of different types corresponding to a computation for the purpose of enrich control algorithm (115 of Allen-Ware) with variety of data so that it can generate most accurate control signal for a DVFS process to control voltage or frequency for a system.
Regarding Claims 5 and 15, Allen-Ware teaches wherein the main processor is further configured to operate on the sleep mode prior to control of the context hub, and wherein the context hub is further configured to, in response to determining to operate the main processor in the sleep mode, control the main processor to maintain the sleep mode [Para: 0036(when a control signal is used create a DVFS signal “according to their corresponding … specific thermal requirement” where voltage/frequency is zero for the processor)]. 
Regarding Claims 6 and 16, Allen-Ware teaches dump the context data to a working memory of the main processor, and wherein the main processor is further configured to process the dumped context data in the active mode [Para: 0025 and 0037(“thermal controllers receive local sensor information from their corresponding processor/memories”)]. One of ordinary skill in the art would modify Allen-Ware’s teachings of a mobile device executing DVFS on a data pattern received at a context hub from plurality of sensors to wake a main processor up with a trigger signal from a sleep mode to an active mode based on the context hub for the purpose of saving battery power for the mobile device.  
Regarding Claims 7 and 17, Claim recites essentially the same limitations as recited in claim 6  except for the context data is to be partially processed and dumped in to a working memory so that the processor configured to process the partially processed context data and One of ordinary skill in the art would partially process the context data prior to dumped to a working memory for the purpose of shorten processing time for context data by the processor and avoid any lagging time for application of DVFS process. 


6.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Ware as applied claim 1 above and Nere et al. (“Nere”), U.S. Patent Application Publication No. 2016/033534 as provided in form 1449.
Regarding Claim 11, Alan-ware teaches receive the identified pattern from the context hub [Para: 0037(“thermal controllers receive local sensor information from their corresponding processor/memories”)]; and 
perform machine learning on the identified pattern generate an optimized DVFS level corresponding to the identified pattern based on the machine learning [Para: 0036(using appropriate DVFS to individually control “according to their corresponding … specific thermal requirement”)]. Allen does not disclose a performing the above functionality at a neural processing unit (MPU).
In the same field of endeavor (e.g., Neural sensor hub system), Nere teaches a sensor Hub system performing sensor data execution at a neural processing unit (NPU) [Para: 0024 and Fig- 2).
Accordingly, one of ordinary skill m the art at the time of the invention was filed to have modified Allen’s teachings of identifying pattern of context data to optimize the dynamic voltage- frequency scaling level with Nere’s teachings of teaches a sensor Hub system performing sensor data execution at a neural processing unit (NPU) for the purpose of deploying a sensor hub system that is applicable cross the board sensors without introducing new set of algorithm for each type of sensor [Nere, Para: 0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187